DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of Record
The prior art made of record in this office action shall be referred to as follows;
U.S. 4,646,816 Samuel Rothstein ('Rothstein hereafter), 
U.S. 5,160,226 Leighton Lee, II ('Lee hereafter), 
The above references will be referred to hereafter by the names or numbers indicated above. 

Claim status:
Claims 1 - 17 are allowed. 

Allowable Subject Matter
Claim[s] 1 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  “second end of said core has an outer diameter larger than the inner diameter wherein the press fit engagement is between first and second cylinder surfaces, the first cylindrical surface is part of the outer wall and the second cylindrical surface is part of an inner wall of the cylindrical metallic sleeve.”
The closest prior art is as cited were 'Rothstein & ‘Lee.  
'Rothstein does not teach between the first and second cylindrical surfaces that the second end of the core has an outer diameter larger than the inner diameter of the metal sleeve.
‘Lee does not teach between the first and second cylindrical surfaces that the second end of the core has an outer diameter larger than the inner diameter of the metal sleeve.
Neither of these references provides a larger diameter on the second cylindrical surface to be larger than the inner diameter of the sleeve. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 2 – 8 & 17, are also allowed because they are dependent on claim 1.  

Claim[s] 9 is/are allowed.   The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not anticipate nor render obvious the combination set forth in the independent or dependent claims, specifically does not show:  wherein the press fit end is accessible to a male threaded device through the hole when in press fit engagement with the cylindrical metallic sleeve and prior to retraction of the core into the cylindrical metallic sleeve thereby allowing the male threaded device to thread into the threaded hole when the core is in press fit engagement and prior to an inserting step; the inserting step including inserting the insert into a cylindrical hole, core end first.”
The closest prior art is as cited were 'Rothstein & ‘Lee.  
'Rothstein does not teach the threaded device threading into the core prior to the press fit engagement of the core into the sleeve.
‘Lee does not teach the threaded device threading into the core prior to the press fit engagement of the core into the sleeve.
Neither of these references provides a larger diameter on the second cylindrical surface to be larger than the inner diameter of the sleeve. Also, neither of these references anticipates nor renders obvious the combinations of limitations mentioned above.  To modify the prior art would require improper hindsight and furthermore would destroy the workability of the references cited.  Claims 10 – 16 are also allowed because they are dependent on claim 9.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE AVERICK whose telephone number is (571)270-7565. The examiner can normally be reached 8:00AM - 3:00PM M- F ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAWRENCE AVERICK/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        
03/24/2022